Title: Enclosure No. 3: Extract of a Letter from Major General Greene to Major General Lincoln, Secretary at War, 2 February 1783
From: Greene, Nathanael
To: Lincoln, Benjamin



“Charleston, February 2nd. 1783”

“Lieutenant Colonel Carrington has closed a contract with Mr. Banks for the subsistence of the army, at something [less] than eleven pence sterling. It is high, but it could not be had lower. There was not an offer made but by Mr. Banks, although I wrote to all the principal men in the country. People have not that spirit for engaging in business, here, as with us.
“I shall get the troops pretty well clothed, and leave little room for complaint on this head; but, I fear, the expense will run high, most of the goods being in the hands of British Merchants, who were permitted by government to remain here, and those not willing to take bills, have confined the purchase to very few houses. Mr. Banks and Mr. Simmons, I believe, are all, who have supplied—I gave the officers bills for two months pay; but they could negociate but few, except with Mr. Banks, who has offered us our greatest supplies; but, as every merchant will make an advantage of this opportunity, his goods have been higher, than if there had been many competitors for the business. I gave Mr. Hamilton, the clothier, a letter of general credit; but none would go largely into the business, except those mentioned, from a dislike to the bills.”
